

115 HR 2231 IH: To establish a joint commission on North Korea, and for other purposes.
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2231IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. DelBene (for herself, Mr. Moulton, Mr. Peters, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a joint commission on North Korea, and for other purposes.
	
		1.Findings; sense of Congress
 (a)FindingsCongress makes the following findings: (1)Preventing North Korea from proliferating illegal nuclear weapons and related material is a top priority for the United States and regional partners, including Japan, China, and South Korea.
 (2)Presidential transitions in Washington, DC, and Seoul, South Korea, create opportunities for instability that North Korea could exploit for additional provocations.
 (3)North Korea is already violating the letter and spirit of numerous United Nations Security Council resolutions.
 (4)North Korea allegedly test-fired a ballistic missile on February 11, 2017. (5)Strengthening high-level dialogue about North Korean nuclear proliferation between the United States, regional partners, and the United Nations would bring necessary attention to the issue, which has languished over successive Republican and Democratic Administrations.
 (6)The United States would benefit from a comprehensive strategy, jointly implemented with its regional partners, including China, to prevent North Korea from becoming armed with nuclear weapons and strengthen the shared goal of achieving a denuclearized Korean Peninsula.
 (7)In addition to supporting the work of the United Nations Panel of Experts on North Korea, the United States and its partners would benefit from a senior-level dialogue to coordinate sanctions enforcement, to detect North Korea proliferation activities, and to prepare contingency responses in the event of North Korean nuclear or conventional provocations.
 (8)The United States, along with its allies and partners, have highly capable military and nuclear experts who can refine plans to respond to a North Korea capability development that endangers the United States homeland and could recommend defensive measures to address vulnerabilities.
 (9)The trilateral relationship between the United States, Japan, and South Korea has served as an important node for sharing information about the North Korean threat and the trilateral relationship should be expanded to serve as a focal point for regional cooperation regarding North Korea.
 (10)Generally, it is in the interest of the United States to remain the security partner of choice for allies and partners in the Indo-Asia Pacific region and to strengthen norms based on the liberal international order that has undergirded peace and stability in the region since the end of World War II.
 (b)Sense of CongressIt is the sense of Congress that the United States should expand the trilateral mechanism to serve as a focal point for regional cooperation regarding North Korea.
			2.Joint commission on North Korea
 (a)AuthorizationThe President, acting through the Secretary of State, may seek to establish a joint commission with countries in the Indo-Asia Pacific region (hereinafter referred to as the Commission).
 (b)ActivitiesThe Commission may undertake the following activities: (1)Supporting professional dialogues, including by convening or sponsoring travel to meetings with nongovernmental experts, to—
 (A)coordinate the detection of North Korean violations of existing United Nations Security Council resolutions;
 (B)develop possible responses to such violations; and (C)enhance monitoring of nuclear weapons proliferation capabilities.
 (2)Coordinating sub-cabinet-level political discussions on contingency responses to North Korean violations of United Nations Security Council resolutions.
 (3)Facilitating technical discussions among the Departments of State, Defense, Energy, and the Treasury and the Intelligence Community and their counterparts in countries in the Indo-Asia Pacific region on technical aspects of North Korea’s nuclear program and accompanying United States sanctions.
 (4)Coordinating the sharing of information among the intelligence services of the countries participating in the Commission, to the extent practicable, to identify immediate threats and inform the security services of such countries.
 (5)Creating guidelines for the coordination of multilateral direct action against shared threats. (c)Chair; membership (1)In generalThe Commission shall be chaired by the Secretary of State and shall include as members—
 (A)the Secretary of the Treasury; (B)the Secretary of Energy;
 (C)the Secretary of Defense; and (D)the Director of National Intelligence.
 (2)Counterpart membersThe Secretary of State shall encourage participation of relevant counterparts in the governments of the participating countries.
 (d)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out the activities of the Commission.
			3.Coordination of military and diplomatic planning
 (a)Statement of policyIt is the policy of the United States— (1)to continue to maintain robust and multifaceted diplomatic engagement in the Indo-Asia Pacific region, to include the promotion of United States values and United States economic interests alongside a strong United States military posture; and
 (2)that the tools of diplomacy and development, along with defense as critical tools of national power, should be used to enhance the national security of the United States, promote United States interests reassure United States allies, deter aggression, and respond swiftly to crises.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct comprehensive regional and global diplomacy, in close coordination with United States allies in the Indo Asia Pacific Region, to coordinate responses to North Korean provocations and enhance enforcement of United Nations Security Council resolutions.
 (c)Enhanced ports of callThe Secretary of Defense is authorized, in consultation with Secretary of State, to conduct routine and enhanced ports of call with key allies in the Indo-Asia Pacific region.
			